Citation Nr: 1820974	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-05 119	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing.  A hearing was scheduled for April 2018, but as he has withdrawn the issue on appeal, his hearing request is also deemed withdrawn.  38 C.F.R. § 20.704(e).  


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Veteran advised VA that a withdrawal of his Board appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal via a March 2018 written statement and, hence, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal involving the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


